Motion to amend remittitur granted and remittitur amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon the following questions under the Constitution of the United States, viz: Whether defendant’s confession was secured in violation of his rights under the Fifth, Sixth and Fourteenth Amendments of the Constitution of the United States; and whether defendant was denied the effective assistance of counsel at trial in violation of his rights under the Sixth and Fourteenth Amendments of the Constitution of the United States. The Supreme Court, Appellate Division, Third Judicial Department, held that defendant’s constitutional rights were not violated. Motion to amend remittitur in all other respects denied. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur. [36 A D 2d 646.]